                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JAMES ANTHONY WILLIAMS,                                   CASE NO. C19-1868-JCC
10                              Plaintiff,                     ORDER
11          v.

12   DR. VARNELL et al.,

13                              Defendants.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Mary A. Theiler, United States Magistrate Judge (Dkt. No. 4). Having thoroughly considered the
17   report and recommendation and the relevant record, the Court hereby FINDS and ORDERS that:
18          1. The report and recommendation (Dkt. No. 4) is ADOPTED.
19          2. Plaintiff’s application to proceed in forma pauperis (Dkt. No. 1) is
20               DENIED.
21          3. Plaintiff is directed to pay the $400 filing fee within 30 days of the date
22               on which this order is issued. Failure to timely submit the requisite filing fee will
23               result in immediate termination of this action.
24          4. The Clerk is DIRECTED to send a copy of this order to Plaintiff and to Judge
25               Theiler.
26          //


     ORDER
     C19-1868-JCC
     PAGE - 1
 1          DATED this 16th day of January 2020.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1868-JCC
     PAGE - 2
